MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                            FILED
regarded as precedent or cited before any                                   Apr 22 2020, 9:28 am

court except for the purpose of establishing                                     CLERK
the defense of res judicata, collateral                                      Indiana Supreme Court
                                                                                Court of Appeals
                                                                                  and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT
D.L. Poer
Bloomington, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

D.L. Poer,                                                April 22, 2020
Appellant-Plaintiff,                                      Court of Appeals Case No.
                                                          19A-CC-2552
        v.                                                Appeal from the Monroe Circuit
                                                          Court
Christopher T. Crum-Hieftje,                              The Honorable Holly M. Harvey,
et al.,                                                   Judge
Appellees-Defendants.                                     Trial Court Cause No.
                                                          53C06-1805-CC-1010



Bailey, Judge.




Court of Appeals of Indiana | Memorandum Decision 19A-CC-2552 | April 22, 2020                       Page 1 of 5
                                             Case Summary
[1]   D.L. Poer (“Poer”) is an attorney appealing the trial court’s judgment ordering

      Christopher Crum-Heiftje (“Christopher”) and Courtney Crum-Heiftje

      (collectively, “Defendants”) to pay Poer $20,075 plus costs and post judgment

      interest for attorney fees. Poer raises several issues on appeal but we hold they

      are all waived for her failure to effectively raise them in compliance with

      Indiana Appellate Rule 46(A).



                               Facts and Procedural History
[2]   Poer was a friend of Defendants and agreed to represent them in a contentious

      custody dispute with Christopher’s former spouse.1 The parties had no written

      contract for Poer’s legal representation. In December of 2014, Poer gave

      Defendants a billing statement for $21,000 owed for legal representation as of

      the date of billing and withdrew as Defendants’ attorney in May of 2015.

      Defendants had periodically made some payments to Poer for legal fees they

      had owed up to May of 2014 but had not paid in full.


[3]   Later in May of 2015 Poer agreed to represent Defendants again in the custody

      matter and once more entered her appearance in that matter. As before, there

      was no written agreement regarding Poer’s legal representation; rather, all other




      1
          It is unclear why Courtney Crum-Heiftje was a party below or on appeal.


      Court of Appeals of Indiana | Memorandum Decision 19A-CC-2552 | April 22, 2020   Page 2 of 5
      discussions about fees were “oral, random, and imprecise.” Appealed Order at

      1.


[4]   On May 25, 2018, Poer filed in the Monroe Circuit Court a complaint against

      Defendants to collect $75,952.96 in attorney fees for her legal representation of

      them in the custody dispute. Defendants did not file an Answer, but appeared

      at the July 29, 2019, hearing on Poer’s complaint. The court heard testimony

      from Poer and Christopher. Poer’s only additional evidence was her Exhibit 1,

      which was a printout of the Chronological Case Summary with occasional

      notations inserted by her regarding the number of attorney fee hours and legal

      fees incurred. Christopher testified that he was aware that Defendants owed

      Poer for some attorney fees but that he had “told [Poer] not to go over $30,000”

      in attorney fees. Tr. at 14. Poer testified that she had no recollection of such a

      statement.


[5]   In a judgment order dated August 12, 2019, the trial court found, regarding

      Poer’s Exhibit 1, “these summary charges without connection to particular

      work done on a case are not specific enough for the determination of fees

      owed.” Id. However, the court noted that it was “likely” that Poer “did

      perform a significant amount of work due to the [contentious] nature of the

      [custody] case.” Id. The court further noted that Defendants admitted they

      owed Poer for her legal representation.


[6]   The trial court held that Poer’s claim for the $21,000 in fees owed as of May

      2014 was barred by the two-year statute of limitations. Id. at 2 (citing Ind. Code


      Court of Appeals of Indiana | Memorandum Decision 19A-CC-2552 | April 22, 2020   Page 3 of 5
      § 34-11-2-1). The court further held that the amount of $20,075 was a

      reasonable amount for Poer’s legal fees owed from May 2016 through May

      2018. Poer filed a Motion to Correct error, which the court denied on

      September 30, 2019. This appeal ensued.



                                   Discussion and Decision
[7]   Defendants/Appellees did not file an Appellee’s brief; therefore, we will reverse

      the trial court’s order if Poer presents a case of prima facie error. See State ex rel.

      Family and Soc. Servs. Admin. v. Estate of Roy, 963 N.E.2d 78, 82 (Ind. Ct. App.

      2012), trans. denied. However, all of Poer’s claims on appeal are waived because

      her brief does not provide a single citation to either the record or legal

      authority.2


[8]   Indiana Appellate Rule 46(A)(6)(a) requires that an appellate brief’s statement

      of facts must “be supported by page references to the Record on Appeal or

      Appendix.” When a party refers to facts without citation to the record in

      support, “we need not consider those facts.” Reed v. City of Evansville, 956
N.E.2d 684, 688 n.1 (Ind. Ct. App. 2011), trans. denied. Similarly, Appellate

      Rule 46(A)(8)(a) requires that “[e]ach contention [ ] be supported by citations to

      the authorities, statutes, and the Appendix or parts of the Record on Appeal.”




      2
        In her Table of Authorities, Poer cites Cmty. State Bank Royal Ctr. v. O’Neill, 553 N.E.2d 174, 177 (Ind. Ct.
      App. 1990), and Indiana Code Section 34-11-2-1; however, neither legal authority appears anywhere in her
      brief.

      Court of Appeals of Indiana | Memorandum Decision 19A-CC-2552 | April 22, 2020                       Page 4 of 5
       When an appellant provides no citation to legal authority supporting his

       contentions, those contentions are waived. E.g., Shields v. Town of Perrysville,

       136 N.E.3d 309, 312 n.2 (Ind. Ct. App. 2019). Thus, under our Appellate

       Rules, “[i]t is not sufficient for the argument section that an appellant simply

       recites facts and makes conclusory statements without analysis or authoritative

       support.” Kishpaugh v. Odegard, 17 N.E.3d 363, 373 n.3 (Ind. Ct. App. 2014).

       This rule “prevents the court from becoming an advocate when it is forced to

       search the entire record for evidence in support of [a party’s] broad statements.”

       Lane Alan Schrader Trust v. Gilbert, 974 N.E.2d 516, 521 (Ind. Ct. App. 2012)

       (citing Keller v. State, 549 N.E.2d 372, 373 (Ind. 1990)).


[9]    Here, Poer does not cite to any portion of the record in either her statement of

       the facts or her argument. Nor does she cite any legal authority at all for any of

       the issues she raises on appeal. Therefore, we do not consider any of the facts

       to which Poer refers, and she has waived all of her contentions on appeal.


[10]   Affirmed.


       Crone, J., and Altice, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 19A-CC-2552 | April 22, 2020   Page 5 of 5